UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7628



DWAYNE E. DICKENS,

                                                 Petitioner - Appellant,

             versus


WARDEN MALDONADO,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-03-3112-6-20AK)


Submitted:    December 16, 2004              Decided:   December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne E. Dickens, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwayne    E.   Dickens,    a   federal   prisoner,   appeals   the

district   court’s    order   accepting      the    recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Dickens v. Maldonado, No. CA-03-3112-6-

20AK (D.S.C. Sept. 15, 2004).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                     - 2 -